Citation Nr: 0302235	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  98-10 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for bilateral shoulder 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1977 and from September 1978 to January 1983.

In an August 2001 decision, the Board of Veterans' Appeals 
(the Board) denied the veteran's claim of entitlement to an 
increased evaluation for service-connected insulin-dependent 
diabetes mellitus, denied a separate disability evaluation 
for service-connected diabetes retinopathy, granted a 
separate 20 percent evaluation for service-connected erectile 
dysfunction, and remanded the issue listed on the title page 
to the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Wichita, Kansas for 
additional development, to include a VA orthopedic 
examination of the cervical spine. 


FINDING OF FACT

The medical evidence of record indicates that neither the 
veteran's cervical spine disability nor his bilateral 
shoulder disability is not etiologically related to service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  A bilateral shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks service connection for cervical spine and 
bilateral shoulder disabilities.  In substance, he contends 
that he has current neck and bilateral shoulder disorders 
that are etiologically related to neck and shoulder 
complaints in service. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claims and render a 
decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable to 
this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The Board observes 
that the veteran was notified by the July 1998, September 
2000, and September 2002 Supplemental Statements of the Case 
(SSOC) and the August 2001 Board remand of the pertinent law 
and regulations and the need to submit additional evidence on 
his claims for service connection for cervical spine and 
bilateral shoulder disabilities.  

The August 2001 Board decision contained an extensive 
discussion of the VCAA and the September 2002 SSOC also 
includes the pertinent law and VA regulations involving the 
VCAA. Moreover, a letter was sent to the veteran in January 
2002, with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
the RO by means of the January 2002 letter what evidence he 
was required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Although additional 
VA examination reports were subsequently added to the claims 
file, the veteran did not submit any additional evidence.

In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claims of entitlement to service connection for cervical 
spine and bilateral shoulder disabilities.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The record contains the veteran's service medical records and 
post-service VA and private records.  As noted in the 
Introduction, the Board remanded this case in August 2001 so 
that the veteran could be scheduled for a VA orthopedic 
examination and to obtain an opinion as to the etiology of 
any current neck or shoulder disability.  This has been 
accomplished.  

The Board knows of no available pertinent evidence not 
currently on file.  The veteran has not identified any 
pertinent evidence that is not currently on file.  As noted 
above, a letter sent to the veteran in January 2002 requested 
that he provide the names, addresses, and approximate dates 
of treatment for any health care providers, VA and non-VA, 
who might possess additional medical records pertinent to his 
claims for service connection for cervical spine and 
bilateral shoulder disabilities.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Accordingly, the Board will proceed to a decision on 
the merits on the issues on appeal.  



Relevant Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2002).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002); Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage the Court had clearly held that 38 
C.F.R. § 3.303 does not relieve the claimant of his burden of 
providing a medical nexus.  

Factual Background

Service medical records

The veteran's service medical records reveal complaints on a 
medical history report dated in September 1977 of 
intermittent pain in the right shoulder; physical examination 
of the upper extremities was normal.  

The veteran complained in a September 1978 report of medical 
history of a painful right shoulder that "popped out" every 
now and then.  X-rays of the shoulder were negative, and it 
was noted that there was no evidence of true dislocation.  
Physical examination revealed a "trick" right shoulder with 
periodic dislocation when the veteran played sports.  

The veteran complained in December 1981 of a six month 
history of pain on the right side of his neck and of his 
muscle tightening up in the upper shoulder.  X-rays were 
normal.  The assessment was pain of unknown etiology.  Also 
noted in December 1981 was mild spasm and probable facet 
involvement at C2 and C4.  

According to records dated in August 1982, the veteran's left 
shoulder had been knocked out of joint for ten days with 
continual soreness; it was noted that the shoulder was back 
in place.  On a medical history report dated in September 
1982, the veteran complained of swollen joints, joint 
deformity, pain, and bursitis of the shoulders; it was noted 
that the veteran had dislocated his right shoulder in 1970 
and dislocated his left shoulder in 1976 and 1982.  Physical 
examination of the upper extremities and spine was normal in 
September 1982.  

The veteran left military service in January 1983.

Post-service medical records

Private medical records dated from September 1986 to December 
1998 are on file.  There are no pertinent entries for over a 
decade after the veteran left military service.  A magnetic 
resonance imaging study (MRI) of the cervical spine in August 
1990 was normal.  

The veteran complained in March 1995 of chronic neck pain.  A 
MRI of the cervical spine in February 1998 revealed a 
moderate to large focal central disc herniation at C5-6 with 
encroachment into the thecal sac and cervical cord, with mild 
disc bulging suggested at C6-7.  According to a June 1998 
surgical pathology report, the veteran underwent partial 
excision of cervical disc C5-6 due to degenerative changes.

According to a February 1998 report from P.S.S., M.D., the 
veteran complained of a long history of neck, shoulder, and 
arm discomfort.  Dr. S. thought that the veteran's left 
shoulder and upper arm discomfort was due to radicular 
compression but that, given the external rotator weakness, a 
rotator cuff tear needed to be ruled out.  It was noted that 
a myelogram and post myelogram would be done to see if nerve 
root compression related to C5-6 disc protrusion could be 
pinpointed.

On VA spinal examination in March 1998, the diagnoses were 
C5-6 protrusion, seen on CT and MRI performed in February 
1998.  On VA joint examination in March 1998, the diagnosis 
was left shoulder pain with radicular compression from the 
neck.

The veteran complained on VA spinal examination in July 2002 
of neck problems since service.  He said that he had daily 
neck pain, for which he took medication.  X-rays of the 
cervical spine showed reversal of the normal cervical 
lordosis with fusion of the C5 and C6 vertebral bodies with 
loss of the disc space; there was narrowing of the neural 
foramina at C3-4 and C4-5 on the right.  The diagnoses were 
history of central disc herniation C5-6 with encroachment 
into the thecal sac and cervical cord per MRI in February 
1998, and status post anterior laminectomy and fusion, 1998, 
with residuals.  The examiner concluded that, due to the 
absence in the service medical records of any severe 
pathology of the cervical spine and to the negative MRI 
report in August 1990, the veteran's current neck disability, 
shown on MRI in February 1998, is not related to his military 
service.

The veteran complained on VA joint examination in July 2002 
of daily pain, with stiffness, soreness, and flare-ups, in 
both shoulders.  He noted a history of dislocation in both 
shoulders, with the most recent episode eight years earlier 
for the left shoulder and six to seven years earlier for the 
right shoulder.  The left shoulder started giving him trouble 
the first year after service discharge due to an episode when 
he slipped and fell while carrying a heavy load and landed on 
his left shoulder with bruising.  Examination of the 
shoulders revealed bilateral flexion and abduction of 190 
degrees and rotation of 90 degrees without edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  X-rays of the shoulders 
showed that the right shoulder had ". . . an 
acromioclavicular joint . . . which is slightly widened.  
There is no subluxation or dislocation.  The left shoulder is 
unremarkable."  The diagnoses were history of subluxation of 
the right shoulder without current evidence of disability and 
radiological evidence of slightly widened left 
acromioclavicular joint.  The examiner concluded that the 
veteran did not have a current shoulder disability due to 
service because there was no evidence of current right 
shoulder disability and because the slight widening of the 
left acromioclavicular joint more likely occurred after 
military service based on the veteran's self-history.

Analysis

The veteran has in substance contended that he incurred 
cervical spine and bilateral shoulder disabilities in service 
that have continued to bother him since service.  The Board 
will address the issues together because they are orthopedic 
disabilities in adjacent areas of the body, involve related 
complaints, and can be dealt with based on essentially the 
same reasoning.

As an initial matter, with respect to the bilateral shoulder 
disability, the Board notes a discrepancy in the findings on 
VA examination in July 2002.  While the radiology report 
found slight widening of the right acromioclavicular joint 
and an unremarkable left shoulder, the physical examiner 
noted widening of the left acromioclavicular joint and a 
normal right shoulder.  It would appear that one or the other 
VA health care provider erred in reporting the extremity.  
However, this is not critical to the outcome of the issue of 
entitlement to service connection for bilateral shoulder 
disability.  The Board will assume for the sake of argument 
that a current disability exists in both shoulders.  The 
outcome of the appeal hinges not upon the existence of a 
current disability but rather on whether such disability is 
related to the veteran's military service.

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to Hickson element (1), there is medical 
evidence of record that the veteran currently has a cervical 
spine disability and as discussed above the Board will 
concede for the sake of argument that there is current 
evidence of bilateral shoulder disability, since it cannot be 
concluded with certainty from the July 2002 examination 
findings which shoulder joint has slight widening. 

With respect to Hickson element (2), a review of the 
veteran's service medical records demonstrates cervical spine 
and bilateral shoulder complaints.  The Board believes, based 
on these in-service complaints, that Hickson element (2) has 
been satisfied.  

Turning to Hickson element (3), a medical nexus, there is no 
medical opinion which serves to link either the cervical 
spine complaints or the shoulder complaints in service to any 
current disability.  Indeed, the only medical opinion of 
record relevant to the cervical spine, dated in July 2002, 
concludes that the veteran's current cervical spine 
disability is not related to service.  The examiner supported 
his opinion by noting that, despite some problems in service, 
there is an absence in the service medical records of any 
severe pathology of the cervical spine and that while the 
August 1990 MRI report of the cervical spine was normal, the 
February 1998 MRI shows disc herniation.  Consequently, the 
Board finds that the veteran's current neck disability, shown 
on MRI in February 1998, is not related to his military 
service.  The July 2002 VA examiner's opinion on the 
shoulders does not indicate any link between the slight 
acromioclavicular widening shown on X-ray and shoulder 
complaints in service. 

The veteran himself in essence contends that he currently has 
cervical spine and bilateral shoulder disabilities due to 
service. However, it is now well established that a lay 
person without medical training, such as the veteran, is not 
competent to opine on medical matters such as diagnosis, date 
of onset or cause of a claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Board also notes that a link between the claimed 
disabilities and the veteran's service cannot be established 
through the continuity of symptomatology rule, 38 C.F.R. 
§ 3.303(b).  At least a decade elapsed after service before 
any neck or shoulder complaints or pathology emerged.  In any 
event, as discussed above even if continuity of 
symptomatology in fact existed, medical nexus evidence still 
would be required.  See Voerth, supra.  

In summary, for the reasons and bases expressed above, in the 
absence of competent medical nexus evidence the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
cervical spine and bilateral shoulder disabilities.  The 
benefits sought on appeal are accordingly denied.


ORDER

Service connection for cervical spine disability is denied.

Service connection for bilateral shoulder disability is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

